DETAILED ACTION

Claims 1-13 and 15-19 are pending. Claims 9 and 16 have been amended. Claim 14 and 20 have been cancelled. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This non-final office action is in response to the applicant’s response received on 12/30/2020, for the non-final office action mailed on 10/22/2020.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant argues Chen does not disclose selecting a test mode, see applicant’s remarks pp. 17-19. Examiner respectfully disagrees, combining Tejaprakash teaching with regards to selecting a subset of test cases associated to a criticality threshold with Chen’s teaching of different types of tests that can be applied and creating these subset of test cases based on whether to create a test case for a single or multiple failure simulation.  
 Furthermore applicant argues Qadri does not teach where the platform is configured to increase availability of service by providing redundant instances of hardware, software or infrastructure components, see applicant’s remarks pp. 20-21. Examiner respectfully disagrees, applicant argues Qadri doesn’t increase service availability as a way to mitigate adverse effects on an outage or failure by automatically switching a service comprised by such a failure to identical redundant component. Applicant doesn’t claim the redundancy is being provided to mitigate an outage. Examiner relied on prior art Sun to teach the APM system using cognitive analytics to associate the failures simulated by one or more of the tests with an unacceptably high probability that the service will suffer an outage (“the test data is used to perform an out-of-sample validation to determine the prediction accuracy of the machine learning model,” see Sun paragraph [0080], where the test data is used to determine whether the probability of an issue will actually happen) and and the APM taking corrective action to reduce the unacceptably high probability (“By proactively identifying the issue and generating a warning message, the issue may be corrected before it becomes more severe,” see Sun paragraph [0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Qadri et al. (US-PGPUB-NO: 2019/0213104 A1) hereinafter Qadri, in further view of Tejaprakash et al. (US-PGPUB-NO: 2019/0104047 A1) hereinafter Tejaprakash, Prabath et al. (US-PGPUB-NO: 2020/0133814 A1) hereinafter Prabath, Chen et al. (US-PGPUB-NO: 2002/0188904 A1) hereinafter Chen and Sun et al. (US-PGPUB-NO: 2020/0104774 A1) hereinafter Sun.

As per claim 1, Qadri teaches an application-performance management (APM) system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for high-availability application-performance management, the method comprising: the APM system receiving a request to validate a high-availability platform for a managed service (“In some embodiments, at least one of the following conditions is satisfied: (i) the validation servers 330 respond 626 to requests from the candidate cloud,” see Qadri paragraph [0301], a request is being received to validate a cloud service), where the APM system is configured to manage the service (“A cloud validation service operator 302 role manages validation service tasks. The cloud validation service operator 302 interacts with validation services provided by a validation service provider 336, e.g., by using a validation service interface 318 such as a validation service client interface to execute certification tests. The cloud validation service operator 302 may be an integrated solution provider 310 that validates and certifies that the integrated solution can run the cloud 350 while meeting tenant SLAs before bringing them to the market, for example,” see Qadri paragraph [0281]), and where the platform is configured to increase availability of the service by providing redundant instances of hardware, software, or infrastructure components (“Backend 814 will process messages queued by various services. It will initiate all registered dispatcher clients to process work. Dispatcher clients will contain the core logic for polling queue and executing task. Each dispatcher client in turn can initiate any number of worker threads to increase compute resource utilization,” see Qadri paragraph [0365]).
Qadri does not teach the APM determining whether a relative criticality of the service exceeds a threshold value, the APM system selecting a test mode as a function of the determining. However, Tejaprakash teaches the APM system performing the selected testing by measuring key performance indicators of components comprised by the platform the APM determining whether a relative criticality of the service exceeds a threshold value (“In this case, test control device 220 can execute a selected subset of test cases relating to components or aspects of the test package determined to be associated with a threshold criticality to the test package.,” see Tejaprakash paragraph [0060]).
Qadri and Tejaprakash are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify Qadri’s teaching of facilitating cloud validation using 
 Qadri modified with Tejaprakash does not teach where determining that the relative criticality does not exceed the threshold value indicates that the APM system should perform Mode A testing, and where determining that the relative criticality does exceed the threshold value indicates that the APM system should perform Mode B testing. However, Prabath teaches the APM system selecting a test mode as a function of the determining, where determining that the relative criticality does not exceed the threshold value indicates that the APM system should perform Mode A testing, and where determining that the relative criticality does exceed the threshold value indicates that the APM system should perform Mode B testing (“For example, the application performance analytics platform is APM tool independent and allows data to be accessed or pulled from numerous different APM tools and showcase the data in the same, tool-independent interface viewer. Additionally, the application performance analytics platform performs trend analyses and anomaly predictions, compares various application infrastructures, and sets up numerous automated performance test scenarios,” see Prabath paragraph [0020], where the APM tools are used to gather data regarding the services and dependent on said data different test scenarios ; the APM system performing the selected testing by measuring key performance indicators of components comprised by the platform (“By way of example, performance analysis may involve the APM collector 208 collecting or accessing APM metrics from all major vendor or open-source APM tools and showcasing the APM metrics in a performance view format via a user interface. Comparative analysis performed by the platform 202 may be the capability to compare key process indicators (KPIs) from one or more APM tools in the environment or across a plurality of environments,” see Prabath paragraph [0039]).
Qadri, Tejaprakash and Prabath are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify Qadri’s teaching of facilitating cloud validation using  validation as a service and Tejaprakash’s teaching of receiving a test package for testing and configuring the testing for the test package based on a virtual network function with Prabath’s teaching of collecting and analyzing information on various types of applications in an environment by an application performance analytics platform and acting on the analyzed information to incorporate different testing scenarios based on the analyzed data gathered in Qadri’s teaching regarding cloud validation to alert a system of any issues.
Qadri modified with Tejaprakash and Prabath does not teach in which each test simulates a single failure in one component comprised by the platform, in which each test simulates multiple concurrent failures among components comprised by the platform. However, Chen teaches in which each test simulates a single failure in one component comprised by the platform, in which each test simulates multiple concurrent failures among components comprised by the platform (“Fault simulation techniques typically use either concurrent-fault (CF) simulation, single-pattern multiple-fault (SPMF) simulation, or parallel-pattern single-fault (PPSF) simulation. SPMF simulation is also known as single-pattern parallel-fault (SPPF) simulation, and PPSF as multiple-pattern single-fault (MPSF) simulation,” see Chen paragraph [0010]).
Qadri, Tejaprakash, Prabath and Chen are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify Qadri’s teaching of facilitating cloud validation using  validation as a service, Tejaprakash’s teaching of receiving a test package for testing and configuring the testing for the test package based on a virtual network function and Prabath’s teaching of collecting and analyzing information on various types of applications in an environment by an application performance analytics platform and acting on the analyzed information with Chen’s teaching of testing using single or multiple fault techniques to incorporate different testing scenarios based on the analyzed data gathered in Qadri’s in order to reduce the number of faults in a system.
Qadri modified with Tejaprakash, Prabath and Chen do not teach where each measured indicator identifies whether one or more simulated failures has affected a performance of a measured component; the APM system using cognitive analytics to associate the failures simulated by one or more of the tests with an unacceptably high probability that the service will suffer an outage; and the APM taking corrective action to reduce the unacceptably high probability. However, Sun teaches where each measured indicator identifies whether one or more simulated failures has affected a performance of a measured component (“In an embodiment, the multi-dimensional system behavior monitoring module 404 continuously monitors KPIs generated from IT service ticket volumes broken down by various classification criteria to formulate a multi-dimensional time-series view of the process performance. Each time-series is screened by the anomaly pattern identification engine 406 to identify sudden or gradual deviations from normal behavior (e.g., fluctuations) which are sent to the warning message generation engine 408,” see Sun paragraph [0058], where the KPI is used as an indicator of failures causing performance drops); the APM system using cognitive analytics to associate the failures simulated by one or more of the tests with an unacceptably high probability that the service will suffer an outage (“the test data is used to perform an out-of-sample validation to determine the prediction accuracy of the machine learning model,” see Sun paragraph [0080], where the test data is used to determine whether the probability of an issue will actually happen); and the APM taking corrective action to reduce the unacceptably high probability (“By proactively identifying the issue and generating a warning message, the issue may be corrected before it becomes more severe,” see Sun paragraph [0063]).
Qadri, Tejaprakash, Prabath, Chen and Sun are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify Qadri’s teaching of facilitating cloud validation using  validation as a service, Tejaprakash’s teaching of receiving a test package for testing and configuring the testing for the test package based on a virtual network function, Prabath’s teaching of collecting and analyzing information on various types of applications in an environment by an application performance analytics platform and acting on the analyzed information and Chen’s teaching of testing using single or multiple fault techniques with Sun’s teaching of a cognitive system for technical issue detection by process behavior analysis for service workloads to incorporate the use of KPIs to predict an incident (i.e., outage) that could occur and being able to fix an issue before it becomes more severe. 

As per claim 2, Qadri modified with Tejaprakash, Prabath, Chen and Sun teaches where each simulated failure simulates a failure of one layer of one component comprised by the platform (“Most conventional gate-level fault simulators use a single-fault model, which assumes that only one fault appears in the circuit,” see Chen paragraph [0008]).

As per claim 3, Qadri modified with Tejaprakash, Prabath, Chen and Sun teaches where the one layer is selected from the group consisting of an application layer, a middleware layer, an operating system layer, and a hardware layer (“As used in this application, the terms “system” and “component” are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution, examples of which are provided by the exemplary computing architecture 700,” see Prabath paragraph [0060]) and (“Examples of software elements may include software components, programs, applications, computer programs, application programs, system programs, software development programs, machine programs, operating system software, middleware, firmware, software modules, routines, subroutines, functions, methods, procedures, software interfaces, application program interfaces (API), instruction sets, computing code, computer code, code segments, computer code segments, words, values, symbols, or any combination thereof. However, determining whether an embodiment is implemented using hardware elements and/or software elements may vary in accordance with any number of factors, such as desired computational rate, power levels, heat tolerances, processing cycle budget, input data rates, output data rates, memory resources, data bus speeds and other design or performance constraints, as desired for a given implementation,” see Prabath paragraph [0074]).

As per claim 4, Qadri modified with Tejaprakash, Prabath, Chen and Sun teaches where a subset of the tests comprised by the Mode A test mode is associated with one layer of a corresponding first platform component (“Each acquired digital certification test 338 of interest here has an executable portion 340 which is capable, upon execution, of testing hardware 110, 112, 126, 352 that resides in the candidate cloud 350 or testing software 120, 122, 124, 352 that resides in the candidate cloud, or testing both hardware and software components 352,” see Qadri paragraph [0294]), and where each test of the subset simulates a failure of the one layer in one instance of a set of redundant instances of the first platform component, such that the subset simulates failures of the one layer in every instance of the set of redundant instances (“Fault simulation techniques typically use either concurrent-fault (CF) simulation, single-pattern multiple-fault (SPMF) simulation, or parallel-pattern single-fault (PPSF) simulation. SPMF simulation is also known as single-pattern parallel-fault (SPPF) simulation, and PPSF as multiple-pattern single-fault (MPSF) simulation,” see Chen paragraph [0010]).

As per claim 5, Qadri modified with Tejaprakash, Prabath, Chen and Sun teaches where a subset of the tests comprised by the Mode B test mode is associated with a set of layers of corresponding platform components, where each instance of a first layer of the set of layers is comprised by a distinct instance of a corresponding first platform component (“Each acquired digital certification test 338 of interest here has an executable portion 340 which is capable, upon execution, of testing hardware 110, 112, 126, 352 that resides in the candidate cloud 350 or testing software 120, 122, 124, 352 that resides in the candidate cloud, or testing both hardware and software components 352,” see Qadri paragraph [0294]), and where each test of the subset simulates, for each layer of the set of layers, a failure of one instance of that layer, such that the subset simulates all distinct failure combinations that comprise failures of one instance of every layer of the set of layers (“Fault simulation techniques typically use either concurrent-fault (CF) simulation, single-pattern multiple-fault (SPMF) simulation, or parallel-pattern single-fault (PPSF) simulation. SPMF simulation is also known as single-pattern parallel-fault (SPPF) simulation, and PPSF as multiple-pattern single-fault (MPSF) simulation,” see Chen paragraph [0010]).

As per claim 6, Qadri modified with Tejaprakash,Prabath, Chen and Sun teaches where a first key performance indicator of the measured key performance indicators identifies a performance characteristic of one layer of one instance of one component comprised by the platform (“Moreover, the platform 100 includes an APM tool collector 108, which pulls data, information, metrics, etc. from at least one APM tool 110 (the additional APM tools indicated by the cascaded blocks behind APM tool 110). For example, the APM tool 110 may be AppDynamics—a performance monitoring platform for applications in cloud computing environments and data centers, New Relic—an open-source software analytics product for application performance monitoring that delivers real-time and trending data about web applications and non-web application performance, or any other suitable APM tool. In at least that regard, the APM tool collector 108 may be implemented at an abstraction layer and may be considered an aggregator of APM-tool-related data from all relevant APM tools irrespective of tool type or compatibility among each other,” see Prabath paragraph [0025] where the application running on a cloud computing environment is interpreted as one layer which is one instance or one component in said environment).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qadri (US-PGPUB-NO: 2019/0213104 A1), Tejaprakash (US-PGPUB-NO: 2019/0104047 A1), Prabath (US-PGPUB-NO: 2020/0133814 A1), Chen (US-PGPUB-NO: 2002/0188904 A1) and Sun et al. (US-PGPUB-NO: 2020/0104774 A1), in further view of Olofsson et al. (US-PGPUB-NO: 2014/0036913 A1) hereinafter Olofsson.

As per claim 7, Qadri modified with Tejaprakash, Prabath, Chen and Sun do not teach where the corrective action comprises reducing the unacceptably high probability by directing a downstream system to revise a topology of the platform. However, Olofsson teaches where the corrective action comprises reducing the unacceptably high probability by directing a downstream system to revise a topology of the platform (“Referring to FIG. 6, an exemplary process is shown that can be used by Device (A). In this process, at Step 600, Device (A) receives and distributes information on the required revision of unicast routing to its downstream neighbors on the multicast tree. This is done so that the correct unicast topology is in place so that each node/device can make an informed decision related to the multicast topology, as described below,” see Olofsson paragraph [0046]).
Qadri. Prabath, Chen, Sun and Olofsson are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify Qadri’s teaching of facilitating cloud validation using  validation as a service, Tejaprakash’s teaching of receiving a test package for testing and configuring the testing for the test package based on a virtual network function, Prabath’s teaching of collecting and analyzing information on various types of applications in an environment by an application performance analytics platform and acting on the analyzed information, Chen’s teaching of testing using single or multiple fault techniques and Sun’s teaching of a cognitive system for technical issue detection by process behavior analysis for service workloads with Olofsson’s teaching of converging multicast networks to incorporate revising a topology for better performance of a network or platform. 


Allowable Subject Matter
Claims 9-13 and 15-19 are allowed.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193